Opinion by
Mb. Justice Fell,
The plaintiff in an action of ejectment claimed title by virtue of a sheriff’s sale had under proceedings on a confessed judgment which the record showed was entered April 27. The defendant’s title was obtained by deed from the judgment debtor dated and delivered on the same day. At the trial the defendant was allowed to call the deputy protlionotary who made the record of the entry of the judgment, and to show by him that it was in fact made April 28, although the judgment note was delivered to him at his office on the 27th. The court gave to this testimony the effect of making the conveyance prior to the lien of the judgment, and directed a verdict for the defendant.
The record of the entry of a judgment by the prothonotary under a power contained in the instrument is a record of the court, and it has all the qualities of a judgment on a verdict: Braddee v. Brownfield, 4 Watts, 474; St. Bartholomew’s Church v. Wood, 61 Pa. 96; Hageman v. Salisberry, 74 Pa. 280. It imports absolute verity. The policy of the law will not permit the record of a court to be contradicted or impeached in a collateral proceeding. This principle is of almost universal application, and is too firmly established to admit of question: Adams v. Betz, 1 Watts, 425; Hoffman v. Coster, 2 Wharton, 453; Morris v. Galbraith, 8 Watts, 166; McMicken v. Commonwealth, 58 Pa. 213. In the case last cited it was said by Sharswood, J.: “ The highest considerations of public policy require that the officer himself, to whom the law has entrusted the performance of a public duty and of the fulfilment of which a record has been made, should not be permitted to open his *250mouth to impeach it, and thus to admit himself guilty of official misconduct or of crime.”
A number of other questions are suggested by the record of the case, but they are not raised by the assignments of error and are not before us. What we now decide is that the record of the entry of the judgment of April 27 was conclusive on all parties at the trial.
The judgment is reversed with a venire facias de novo.